Citation Nr: 1328196	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  03-27 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for claimed glaucoma. 

(The issue of entitlement to service connection for a claimed left eye cataract, bilateral blindness and tunnel vision, to include as secondary to glaucoma, will be addressed in a separate decision of the Board.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The appellant served in the Army Reserve from April 1978 to April 1990.  He had active duty for training from May to October 1978 and from August 6 through August 27, 1988. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision by the RO. 

The appellant testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ) at the RO in September 2005.  A transcript of the hearing has been associated with the appellant's VA claims folder.

In July 2012, the Board observed that the appellant had been scheduled for a hearing before a VLJ in connection with his claim of service connection for cataracts.  As this claim is closely related to the issue on appeal, the Board remanded his appeal in order to schedule him for the requested hearing. 
 
The appellant then presented testimony at a hearing held at the RO before another VLJ at the RO in October 2012.  A transcript of this hearing has also been associated with the claims folder.  Since this hearing did not address the appellant's claimed glaucoma, a panel decision is not necessary.  See 38 C.F.R. § 20.707 (2012); Arneson v. Shinseki, 24 Vet.App. 379 (2011).  

In January 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in order to address the nature and etiology of the appellant's claimed eye disabilities.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2012).  

The requested opinion was received by the Board in April 2013.  On April 8, 2013, the Board wrote to the appellant, provided him a copy of the VHA opinion, and solicited additional evidence and/or argument.  Cf. Thurber v. Brown, 5 Vet.App. 119 (1993).  The appellant submitted additional evidence in response. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, following the issuance of a February 2011 Supplemental Statement of the Case, the appellant submitted additional evidence directly to the Board. 

In a May 2013 statement, the appellant, through his representative, stated that he did not waive his right to have the agency of original jurisdiction review this evidence in the first instance.  

Accordingly, the Board cannot consider this evidence in the first instance.  See 38 C.F.R. § 1304 (2012); see Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) (VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

Following completion of any indicated development, the RO should readjudicate the appellant's claim of service connection for glaucoma in light of all pertinent evidence and legal authority, including the additional records associated with the claims folder following the February 2011 SSOC. If any benefit sought on appeal remains denied, the RO should furnish to the appellant and his representative with a fully responsive SSOC that includes clear reasons and bases for all determinations, and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


